uDETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation - 35 USC § 112

2.	The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Use of the word “means for” in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.         
Claim elements in this application that use the word “means” are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Similarly, claim elements that do not use the word “means” are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Claim limitation of claims 25-30 have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “determining", “operating”, “calibrating”, “adjusting”, “saving, and "discontinuing”  without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 25-30 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation, namely, Applicant’s specification discloses means for receiving a system information message (see Fig. 5, par. 61, “As shown in FIG. 4, in some aspects, process 400 may include receiving a system information message including first system information for the UE (block 410). For example, the UE (e.g., using receive processor 258, transmit processor 264, controller/processor 280, memory 282, and/or the like) may receive a system information message including first system information for the UE, as described above”, par 78, “reception component 502 may receive a system information message”, par. 74, par. 20, and Fig. 2); means for receiving a system information update message (see Fig. 5, par. 35, “UE 120 may include a communication manager 140. As described in more detail elsewhere herein, the communication manager 140 may receive a system information message including first system information for the UE; receive, after receiving the system information message, a system information update message indicating a change to at least a portion of the first system information”, par. 78, “reception component 502 may receive, after receiving the system information message, a system information update message”, par. 74, par. 20, and Fig. 2); means for determining whether the change applies to one or more capabilities (see Fig. 5, par. 35, “UE 120 may include a communication manager 140. As described in more detail elsewhere herein, the communication manager 140 may receive a system information message including first system information for the UE; receive, after receiving the system information message, a system information update message indicating a change to at least a portion of the first system information; determine whether the change applies to one or more capabilities of the UE”, par. 63, “UE (e.g., using receive processor 258, transmit processor 264, controller/processor 280, memory 282, and/or the like) may determine whether the change applies to one or more capabilities of the UE”, par. 78, “determination component 508 may determine whether the change applies to one or more capabilities of the UE”, par. 74, par. 20, and Fig. 2); and means for selectively acquiring second system information (see Fig. 5,  par. 35, “UE 120 may include a communication manager 140. As described in more detail elsewhere herein, the communication manager 140 may receive a system information message including first system information for the UE; receive, after receiving the system information message, a system information update message indicating a change to at least a portion of the first system information; determine whether the change applies to one or more capabilities of the UE; and selectively acquire second system information based at least in part on whether the change applies to the one or more capabilities of the UE”, par. 64, “UE (e.g., using receive processor 258, transmit processor 264, controller/processor 280, memory 282, and/or the like) may selectively acquire second system information”, par. 78, “selection component 510 may selectively acquire second system information”, par. 74, par. 20, and Fig. 2).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0105166 A1).


 	Regarding claim 1, Lee teaches a user equipment (UE) for wireless communication ([0014], “in FIG. 1A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, 102c”), comprising: 
 	a memory ([0025], “As shown in FIG. 1B, the WTRU 102 may include a processor 118, a transceiver 120, a transmit/receive element, (e.g., an antenna), 122, a speaker/microphone 124, a keypad 126, a display/touchpad 128, a non-removable memory 130, a removable memory 132, a power source 134, a global positioning system (GPS) chipset 136, and peripherals 138”); and 
 	one or more processors, coupled to the memory, configured to (Fig. 1B, processor 118 coupled to memory 130 and 132): 
 	receive a system information message including first system information for the UE ([0043], “A WTRU in CE or non-CE (e.g., legacy or normal) mode may or may need to acquire system information (SI) (~receive system information). SI may be information that the WTRU may need for accessing the cell or for performing cell re-selection. SI may be information related to at least one of intra-frequency, inter-frequency or inter-radio access technology (inter-RAT) measurements, cell selections or reselections. Such system information may be carried by system information blocks (SIBs) (~first system information)”); 
 	receive, after receiving the system information message, a system information update message indicating a change to at least a portion of the first system information ([0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”); 
 	determine whether the change applies to one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”); and 
 	selectively acquire second system information based at least in part on whether the change applies to the one or more capabilities of the UE ([0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission (~second system information) from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”; [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have changed then the certain SIBs (~second system information) will be acquired since the new SIBs is acquired based on new capability; [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; updated information (~second system information) (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on ModificationIndication value of CE-SI (~first system information) which can be specific to capability - pars. 131, 169, and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”).  

 	Regarding claim 2, Lee teaches the UE of claim 1, 
 	wherein the system information update message includes one or more bit indicators indicating whether the change applies to the one or more capabilities of the UE (capability change determination is made from the ModificationIndication flag bit of CE-SI; [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 3, Lee teaches the UE of claim 1, wherein the system information update message is included in a downlink control information ([0055], “A WTRU may receive a page via a downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI). The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message. Upon receipt of the page (e.g., the page DCI), the WTRU may read the corresponding PDSCH to obtain the paging message, which may include one or more SI change indications and/or other pages such as incoming call pages”).  

 	Regarding claim 4, Lee teaches the UE of claim 3, 
 	wherein a format of the downlink control information indicates whether the change applies to the one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0166], “DCI format may be used to page and/or otherwise indicate one or more SIB (~[0073], CE-SI includes system information specific to capability) updates intended for one or more WTRUs”; [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~[0073], CE-SI includes system information specific to capability) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period”; ModificationIndication flag bit of CE-SI indicates capability change; [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value (~state and value are different formats)”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 5, Lee teaches the UE of claim 3, 
 	wherein a radio network temporary identifier of the downlink control information indicates whether the change applies to the one or more capabilities of the UE ([0169], “WTRU receives and/or decodes a DCI format, for example one scrambled with Pshort-RNTI (~radio network temporary identifier), that contains an SI modification indication with a value indicating that the modification has or will occur (e.g., the value TRUE or the value has changed)”; [0047], “Within an SI window, an SI message may not need to be consecutive and may be dynamically scheduled (e.g., using an SI-radio network temporary identifier (SI-RNTI))”; ModificationIndication flag bit indicates capability change (~see evaluate ModificationIndication value to determine if there is a change in the SI - par. 169 and par. 130, and “SI … include system information … which may be specific to … capability - par. 0073); [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value (~state and value are different formats)”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 6, Lee teaches the UE of claim 1, 
 	wherein the one or more processors ([0025], “WTRU 102 may include a processor 118”), to determine whether the change applies to the one or more capabilities of the UE (WTRU determines change (~whether change applies) to ModificationIndication (~look for ModificationIndication to determine a change - see par. 130) of CE-SI which refers to capability information (~CE-SI’s system information specific to capability – see par. 131) of CE-SI; capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”), 
 	are configured to: determine that the change to the at least the portion of the first system information applies to the one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”); and 
 	wherein the one or more processors ([0025], “WTRU 102 may include a processor 118”), to selectively acquire the second system information, are configured to: acquire the second system information ([0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission (~second system information) from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”; [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have changed then the certain SIBs (~second system information) will be acquired since the new SIBs is acquired based on new capability; [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; updated information (~second system information) (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on ModificationIndication value of CE-SI (~first system information) which can be specific to capability - pars. 131, 169, and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”).  

	Regarding claim 7, Lee teaches the UE of claim 1, 
 	wherein the one or more processors ([0025], “WTRU 102 may include a processor 118”),  	
 	to determine whether the change applies to the one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”), are configured to: 
 	determine that the change to the at least the portion of the first system information does not apply to the one or more capabilities of the UE (systemInfoModication indicates whether a capability information in SIB is changed and with no change in the capability information, WTRU does not receive another transmission from the cell (see par. 168 and 201); [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability - see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186], “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; [0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have not changed then the certain SIBs (~second system information) will not be acquired since the new SIBs is acquired based on new capability); and 
 	wherein the one or more processors ([0025], “WTRU 102 may include a processor 118”), to selectively acquire the second system information, are configured to: forgo acquiring the second system information ([0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have not changed then the certain SIBs (~second system information) will not be acquired since the new SIBs is acquired based on new capability; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”).  

 	Regarding claim 8, Lee teaches the UE of claim 1, 
 	wherein the one or more processors ([0025], “WTRU 102 may include a processor 118”), to selectively acquire the second system information (updated information (~second system information (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on UE capability change notification (~ModificationIndication flag of CE-SI specific to capability - pars. 131 and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”), 
 	are configured to: communicate with a base station to acquire the second system information ([0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information), for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; Fig. 1A; [0015], “The communications systems 100 may also include a base station 114a and/or a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the core network 106, the Internet 110, and/or the other networks 112”).  

 	Regarding claim 9, Lee teaches a method of wireless communication performed by a user equipment (UE) ([0014], “in FIG. 1A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, 102c”), comprising: 
 	receiving a system information message including first system information for the UE ([0043], “A WTRU in CE or non-CE (e.g., legacy or normal) mode may or may need to acquire system information (SI) (~receive system information). SI may be information that the WTRU may need for accessing the cell or for performing cell re-selection. SI may be information related to at least one of intra-frequency, inter-frequency or inter-radio access technology (inter-RAT) measurements, cell selections or reselections. Such system information may be carried by system information blocks (SIBs) (~first system information)”); 
 	receiving, after receiving the system information message, a system information update message indicating a change to at least a portion of the first system information ([0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”); 
 	determining whether the change applies to one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”); and 
 	selectively acquiring second system information based at least in part on whether the change applies to the one or more capabilities of the UE ([0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission (~second system information) from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”; [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have changed then the certain SIBs (~second system information) will be acquired since the new SIBs is acquired based on new capability; [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; updated information (~second system information) (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on ModificationIndication value of CE-SI (~first system information) which can be specific to capability - pars. 131, 169, and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”).  

 	Regarding claim 10, Lee teaches the method of claim 9, 
 	wherein the system information update message includes one or more bit indicators indicating whether the change applies to the one or more capabilities of the UE (capability change determination is made from the ModificationIndication flag bit of CE-SI; [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 11, Lee teaches the method of claim 9, 
 	wherein the system information update message is included in a downlink control information ([0055], “A WTRU may receive a page via a downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI). The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message. Upon receipt of the page (e.g., the page DCI), the WTRU may read the corresponding PDSCH to obtain the paging message, which may include one or more SI change indications and/or other pages such as incoming call pages”).  

 	Regarding claim 12, Lee teaches the method of claim 11, 
 	wherein a format of the downlink control information indicates whether the change applies to the one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0166], “DCI format may be used to page and/or otherwise indicate one or more SIB (~[0073], CE-SI includes system information specific to capability) updates intended for one or more WTRUs”; [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~[0073], CE-SI includes system information specific to capability) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period”; ModificationIndication flag bit of CE-SI indicates capability change; [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value (~state and value are different formats)”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 13, Lee teaches the method of claim 11, wherein a radio network temporary identifier of the downlink control information indicates whether the change applies to the one or more capabilities of the UE ([0169], “WTRU receives and/or decodes a DCI format, for example one scrambled with Pshort-RNTI (~radio network temporary identifier), that contains an SI modification indication with a value indicating that the modification has or will occur (e.g., the value TRUE or the value has changed)”; [0047], “Within an SI window, an SI message may not need to be consecutive and may be dynamically scheduled (e.g., using an SI-radio network temporary identifier (SI-RNTI))”; ModificationIndication flag bit indicates capability change (~see evaluate ModificationIndication value to determine if there is a change in the SI - par. 169 and par. 130, and “SI … include system information … which may be specific to … capability - par. 0073); [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value (~state and value are different formats)”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 14, Lee teaches the method of claim 9, 
 	wherein determining whether the change applies to the one or more capabilities of the UE (WTRU determines change (~whether change applies) to ModificationIndication (~look for ModificationIndication to determine a change - see par. 130) of CE-SI which refers to capability information (~CE-SI’s system information specific to capability – see par. 131) of CE-SI; capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”) comprises: 
 	determining that the change to the at least the portion of the first system information applies to the one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”); and 
 	wherein selectively acquiring the second system information comprises: acquiring the second system information ([0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have changed then the certain SIBs (~second system information) will be acquired since the new SIBs is acquired based on new capability; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; updated information (~second system information) (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on ModificationIndication value of CE-SI (~first system information) which can be specific to capability - pars. 131, 169, and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”).  

 	Regarding claim 15, Lee teaches the method of claim 9, 
 	wherein determining whether the change applies to the one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”) comprises: 
 	determining that the change to the at least the portion of the first system information does not apply to the one or more capabilities of the UE (systemInfoModication indicates whether a capability information in SIB is changed and with no change in the capability information, WTRU does not receive another transmission from the cell (see par. 168 and 201); [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186], “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; [0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have not changed then the certain SIBs (~second system information) will not be acquired since the new SIBs is acquired based on new capability); and 
 	wherein selectively acquiring the second system information comprises: forgoing acquiring the second system information ([0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have not changed then the certain SIBs (~second system information) will not be acquired since the new SIBs is acquired based on new capability; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”).  

 	Regarding claim 16, Lee teaches the method of claim 9, 
 	wherein selectively acquiring the second system information (updated information (~second system information (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on UE capability change notification (~ModificationIndication flag of CE-SI specific to capability - pars. 131 and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”) comprises: 
 	communicating with a base station to acquire the second system information ([0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information), for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; Fig. 1A; [0015], “The communications systems 100 may also include a base station 114a and/or a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the core network 106, the Internet 110, and/or the other networks 112”).  

 	Regarding claim 17, Lee teaches a non-transitory computer-readable medium storing a set of instructions for wireless communication ([0030], “processor 118 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132”; Fig. 1A; Fig. 1B), the set of instructions comprising: 
 	one or more instructions that, when executed by one or more processors of a user equipment (UE) ([0030], “processor 118 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132”; Fig. 1A, WTRU 102 (~UE) via its processor executes instructions stored in its memories; Fig. 1B, processor 118 of WTRU 102 (~UE) executes instructions stored in memories 130 and 132), cause the UE to: 
 	receive a system information message including first system information for the UE ([0043], “A WTRU in CE or non-CE (e.g., legacy or normal) mode may or may need to acquire system information (SI) (~receive system information). SI may be information that the WTRU may need for accessing the cell or for performing cell re-selection. SI may be information related to at least one of intra-frequency, inter-frequency or inter-radio access technology (inter-RAT) measurements, cell selections or reselections. Such system information may be carried by system information blocks (SIBs) (~first system information)”); 
 	receive, after receiving the system information message, a system information update message indicating a change to at least a portion of the first system information ([0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”); 
determine whether the change applies to one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”); and 
 	selectively acquire second system information based at least in part on whether the change applies to the one or more capabilities of the UE  ([0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have changed then the certain SIBs (~second system information) will be acquired since the new SIBs is acquired based on new capability; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; updated information (~second system information) (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on ModificationIndication value of CE-SI (~first system information) which can be specific to capability - pars. 131, 169, and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”).  

 	Regarding claim 18, Lee teaches the non-transitory computer-readable medium of claim 17, 
 	wherein the system information update message includes one or more bit indicators indicating whether the change applies to the one or more capabilities of the UE (capability change determination is made from the ModificationIndication flag bit of CE-SI; [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 19, Lee teaches the non-transitory computer-readable medium of claim 17, 
 	wherein the system information update message is included in a downlink control information ([0055], “A WTRU may receive a page via a downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI). The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message. Upon receipt of the page (e.g., the page DCI), the WTRU may read the corresponding PDSCH to obtain the paging message, which may include one or more SI change indications and/or other pages such as incoming call pages”).  

 	Regarding claim 20, Lee teaches the non-transitory computer-readable medium of claim 19, 
 	wherein a format of the downlink control information indicates whether the change applies to the one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0166], “DCI format may be used to page and/or otherwise indicate one or more SIB (~[0073], CE-SI includes system information specific to capability) updates intended for one or more WTRUs”; [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~[0073], CE-SI includes system information specific to capability) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period”; ModificationIndication flag bit of CE-SI indicates capability change; [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value (~state and value are different formats)”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 21, Lee teaches the non-transitory computer-readable medium of claim 19, 
 	wherein a radio network temporary identifier of the downlink control information indicates whether the change applies to the one or more capabilities of the UE ([0169], “WTRU receives and/or decodes a DCI format, for example one scrambled with Pshort-RNTI (~radio network temporary identifier), that contains an SI modification indication with a value indicating that the modification has or will occur (e.g., the value TRUE or the value has changed)”; [0047], “Within an SI window, an SI message may not need to be consecutive and may be dynamically scheduled (e.g., using an SI-radio network temporary identifier (SI-RNTI))”; ModificationIndication flag bit indicates capability change (~see evaluate ModificationIndication value to determine if there is a change in the SI - par. 169 and par. 130, and “SI … include system information … which may be specific to … capability - par. 0073); [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value (~state and value are different formats)”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 22, Lee teaches the non-transitory computer-readable medium of claim 17, 
 	wherein the one or more instructions ([0030], “processor 118 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132”; Fig. 1A, WTRU 102 (~UE) via its processor executes instructions stored in its memories; Fig. 1B, processor 118 of WTRU 102 (~UE) executes instructions stored in memories 130 and 132), that cause the UE to determine whether the change applies to the one or more capabilities of the UE (WTRU determines change (~whether change applies) to ModificationIndication (~look for ModificationIndication to determine a change - see par. 130) of CE-SI which refers to capability information (~CE-SI’s system information specific to capability – see par. 131) of CE-SI; capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”), cause the UE to: 
 	determine that the change to the at least the portion of the first system information applies to the one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”); and 
 	wherein the one or more instructions ([0030], “processor 118 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132”; Fig. 1A, WTRU 102 (~UE) via its processor executes instructions stored in its memories; Fig. 1B, processor 118 of WTRU 102 (~UE) executes instructions stored in memories 130 and 132), that cause the UE to selectively acquire the second system information, cause the UE to: acquire the second system information ([0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have changed then the certain SIBs (~second system information) will be acquired since the new SIBs is acquired based on new capability; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; updated information (~second system information) (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on ModificationIndication value of CE-SI (~first system information) which can be specific to capability - pars. 131, 169, and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”).  

 	Regarding claim 23, Lee teaches the non-transitory computer-readable medium of claim 17, 
 	wherein the one or more instructions ([0030], “processor 118 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132”; Fig. 1A, WTRU 102 (~UE) via its processor executes instructions stored in its memories; Fig. 1B, processor 118 of WTRU 102 (~UE) executes instructions stored in memories 130 and 132), that cause the UE to determine whether the change applies to the one or more capabilities of the UE ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”), cause the UE to: 
 	determine that the change to the at least the portion of the first system information does not apply to the one or more capabilities of the UE (systemInfoModication indicates whether a capability information in SIB is changed and with no change in the capability information, WTRU does not receive another transmission from the cell (see par. 168 and 201); [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186], “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; [0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have not changed then the certain SIBs (~second system information) will not be acquired since the new SIBs is acquired based on new capability); and 
 	wherein the one or more instructions ([0030], “processor 118 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132”; Fig. 1A, WTRU 102 (~UE) via its processor executes instructions stored in its memories; Fig. 1B, processor 118 of WTRU 102 (~UE) executes instructions stored in memories 130 and 132), that cause the UE to selectively acquire the second system information, cause the UE to: forgo acquiring the second system information ([0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have not changed then the certain SIBs (~second system information) will not be acquired since the new SIBs is acquired based on new capability; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”).  

 	Regarding claim 24, Lee teaches the non-transitory computer-readable medium of claim 17, 
 	wherein the one or more instructions ([0030], “processor 118 may access information from, and store data in, any type of suitable memory, such as the non-removable memory 130 and/or the removable memory 132”; Fig. 1A, WTRU 102 (~UE) via its processor executes instructions stored in its memories; Fig. 1B, processor 118 of WTRU 102 (~UE) executes instructions stored in memories 130 and 132), that cause the UE to selectively acquire the second system information (updated information (~second system information (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on UE capability change notification (~ModificationIndication flag of CE-SI specific to capability - pars. 131 and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”)), cause the UE to: 
 	communicate with a base station to acquire the second system information ([0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information), for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; Fig. 1A; [0015], “The communications systems 100 may also include a base station 114a and/or a base station 114b. Each of the base stations 114a, 114b may be any type of device configured to wirelessly interface with at least one of the WTRUs 102a, 102b, 102c, 102d to facilitate access to one or more communication networks, such as the core network 106, the Internet 110, and/or the other networks 112”).  

 	Regarding claim 25, Lee teaches an apparatus for wireless communication ([0014], “in FIG. 1A, the communications system 100 may include wireless transmit/receive units (WTRUs) 102a, 102b, 102c”), comprising: 
 	means for receiving a system information message including first system information for the apparatus ([0043], “A WTRU in CE or non-CE (e.g., legacy or normal) mode may or may need to acquire system information (SI) (~receive system information). SI may be information that the WTRU may need for accessing the cell or for performing cell re-selection. SI may be information related to at least one of intra-frequency, inter-frequency or inter-radio access technology (inter-RAT) measurements, cell selections or reselections. Such system information may be carried by system information blocks (SIBs) (~first system information)”); 
 	means for receiving, after receiving the system information message, a system information update message indicating a change to at least a portion of the first system information ([0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”); 
 	means for determining whether the change applies to one or more capabilities of the apparatus ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”); and 
 	means for selectively acquiring second system information based at least in part on whether the change applies to the one or more capabilities of the apparatus ([0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission (~second system information) from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”; [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have changed then the certain SIBs (~second system information) will be acquired since the new SIBs is acquired based on new capability; [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; updated information (~second system information) (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on ModificationIndication value of CE-SI (~first system information) which can be specific to capability - pars. 131, 169, and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”).  

 	Regarding claim 26, Lee teaches the apparatus of claim 25, 
 	wherein the system information update message includes one or more bit indicators indicating whether the change applies to the one or more capabilities of the apparatus (capability change determination is made from the ModificationIndication flag bit of CE-SI; [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 27, Lee teaches the apparatus of claim 25, 
 	wherein the system information update message is included in a downlink control information ([0055], “A WTRU may receive a page via a downlink control information (DCI) scrambled with a paging radio network temporary identifier (P-RNTI). The DCI may include a grant for a physical downlink shared channel (PDSCH) carrying the paging message. Upon receipt of the page (e.g., the page DCI), the WTRU may read the corresponding PDSCH to obtain the paging message, which may include one or more SI change indications and/or other pages such as incoming call pages”).  

 	Regarding claim 28, the apparatus of claim 27, 
 	wherein a format of the downlink control information indicates whether the change applies to the one or more capabilities of the apparatus ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0166], “DCI format may be used to page and/or otherwise indicate one or more SIB (~[0073], CE-SI includes system information specific to capability) updates intended for one or more WTRUs”; [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~[0073], CE-SI includes system information specific to capability) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period”; ModificationIndication flag bit of CE-SI indicates capability change; [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value (~state and value are different formats)”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 29, Lee teaches the apparatus of claim 27, 
 	wherein a radio network temporary identifier of the downlink control information indicates whether the change applies to the one or more capabilities of the apparatus ([0169], “WTRU receives and/or decodes a DCI format, for example one scrambled with Pshort-RNTI (~radio network temporary identifier), that contains an SI modification indication with a value indicating that the modification has or will occur (e.g., the value TRUE or the value has changed)”; [0047], “Within an SI window, an SI message may not need to be consecutive and may be dynamically scheduled (e.g., using an SI-radio network temporary identifier (SI-RNTI))”; ModificationIndication flag bit indicates capability change (~see evaluate ModificationIndication value to determine if there is a change in the SI - par. 169 and par. 130, and “SI … include system information … which may be specific to … capability - par. 0073); [0131], “ModificationIndication flag may include one or multiple bits (e.g., 2 bits) to indicate a modification state or value (~state and value are different formats)”; [0131], “a ModificationIndication flag (~bit indicator) may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”).  

 	Regarding claim 30, Lee teaches the apparatus of claim 25, 
 	wherein the means for determining whether the change applies to the one or more capabilities of the apparatus (WTRU determines change (~whether change applies) to ModificationIndication (~look for ModificationIndication to determine a change - see par. 130) of CE-SI which refers to capability information (~CE-SI’s system information specific to capability – see par. 131) of CE-SI; capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”) comprises: 
 	means for determining that the change to the at least the portion of the first system information applies to the one or more capabilities of the apparatus ([0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”); [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; WTRU determines change (~whether change applies) to ModificationIndication value of CE-SI (~evaluate ModificationIndication value to determine if there is a change in the first system information - see par. 169 and par. 130), wherein the first system information of the CE-SI can be specific to capability (“CE-SI … include system information … which may be specific to … capability – see par. 0073)); capability change determination is made from the ModificationIndication flag; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”; [0130], WTRU may be configured to look for an indication, which may be referred to as the ModificationIndication, to determine if the SI message in the next repetition window has a change. This may enable a WTRU to read the ModificationFlag and follow the concept of modification period”); and 
 	wherein the means for selectively acquiring the second system information comprises: means for acquiring the second system information ([0201], “the bits that may be transmitted by a cell in the PBCH may indicate values of certain parameters, which may identify a functionality or capability of the cell and/or may be used or needed by a WTRU to receive another transmission (~second system information) from the cell, such as a CE-SIB (e.g., CE-SIB1), MTC-SIB (e.g., MTC-SIB1), or EPDCCH common search space (CSS)”; [0168], “DCI format may include an indication of a system information modification, such as systemInfoModification, which may indicate whether one or more SIBs (~one type of SIB contains capability – see par. 201, “bits … transmitted by a cell … identify … capability”) that may be associated with this indication (e.g., one or more SIBs that may be associated with a value tag) have changed or will change at or before the start of a future modification period. This indication may have, for example, values of at least TRUE and/or FALSE. In another example, the indication may be a value similar to a value tag, which may indicate a value or state such that a changed value or state indicates one or more of the associated SIBs have changed or will change at the start if the next modification period”; [0083], ”A CE WTRU may determine whether to acquire or whether it needs to acquire certain SIBs (~second system information) based on WTRU conditions or capabilities. For example, a CE WTRU may acquire or may only acquire a SIB related to inter-RAT operation, e.g., SIB 7 and/or 8, if it is capable of supporting inter-RAT operations”, wherein if the capabilities have changed then the certain SIBs (~second system information) will be acquired since the new SIBs is acquired based on new capability; [0186] “A cell may transmit a PBCH or MIB or make another transmission that may be repeated. A WTRU may receive the PBCH, the MIB, or the other transmission”; [0187], “One or more of the PBCH, the MIB, the transmission of the PBCH, the transmission of the MIB, or the other transmission, may use, consist of, be comprised of or include a number of bits such as N bits”; updated information (~second system information) (see par. 50, “when the network changes at least some of the system information … network may then send the updated information (~updated system information which is the second system information) in the next modification period 204 … Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information (~second system information)”) is selectively acquired (Fig.2 shows selectively acquiring checkered pattern updated system information) based on ModificationIndication value of CE-SI (~first system information) which can be specific to capability - pars. 131, 169, and 73); [0050], “In the example illustrated in FIG. 2, when the network changes at least some of the system information, it may first notify the WTRUs about the change, for example, during or throughout a modification period 202. The network may then send the updated information in the next modification period 204. The original and updated system information are represented by different patterns in FIG. 2. Upon receiving a change notification, for example in the modification period 202, the WTRU acquires the new system information, for example from the start of the next modification period 204. The WTRU may apply the previously acquired system information until the WTRU acquires the new system information”; [0131], “a ModificationIndication flag may be sent at a pre-defined location or in a first CE-SI transmission occasion, and a WTRU may or may be configured to look for it at this fixed location”; [0073], “A CE-SI message may or may also include system information, which may be specific to CE mode, MTC operation, or a certain capability, such as operation with a reduced bandwidth”).


Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Tenny (US 2010/0034094 A1) discloses an access node receiving a message from an access terminal comprising a capability change indicator related to the access terminal; and determining a capability change in the access terminal based at least in part on the capability change indicator.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/ALEXANDER J YI/Examiner, Art Unit 2643                                                                                                                                                                                                        

/SAN HTUN/

Primary Examiner, Art Unit 2643